—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 17, 1999, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, an administrative assistant, voluntarily left her employment with a merchandising corporation, contending that her nervousness was aggravated by her supervisor and that she had medical advice to leave her employment. Although claimant contends that she received medical advice advising her to quit her job, there is no evidence in the record to support this contention (see, Matter of Aronson [Hudacs], 194 AD2d 1046; Matter of Silver [Hudacs], 180 AD2d 996). The record reveals that claimant had never complained about her supervi*657sor or requested a transfer. Accordingly, substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment without good cause (see, Matter of Clark [Capital Area Community Health Plan—Hartnett], 156 AD2d 909).
Cardona, P. J., Crew III, Spain, Carpinello and Graífeo, JJ., concur. Ordered that the decision is affirmed, without costs.